Citation Nr: 0406733	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  97-29 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
psychogenic gastrointestinal reaction manifested by panic 
attacks without agoraphobia and double depression for the 
period of June 26, 1996 to November 7, 1996.

2.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder from November 7, 1996 to April 1, 2002.

3.  Entitlement to an increased rating for major depressive 
disorder from April 2, 2002.

4.  Entitlement to an effective date prior to June 26, 1996, 
for a 50 percent rating for service-connected psychiatric 
disorder, characterized as psychogenic gastrointestinal 
reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from January 1964 to 
December 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a rating 
in excess of 10 percent for psychophysiologic 
gastrointestinal reaction.  The veteran appealed the 
increased rating issue, but was erroneously told that his 
appeal was not timely.  This matter was corrected.

In a February 1997 rating decision, service connection for 
peripheral hypestesia polyneuropathy was denied.  The veteran 
again raised this issue and it was again denied in an April 
1999 rating decision.  The veteran did not initiate an appeal 
as to this decision.  

Also, in the April 1999 rating decision, the RO granted an 
increased rating of 30 percent effective June 25, 1998, for 
psychogenic gastrointestinal reaction manifested by panic 
attacks without agoraphobia and double depression.  The 
veteran appealed the assigned effective date for the higher 
rating in a timely manner.  In an October 1999 rating 
decision, the 30 percent rating for psychogenic 
gastrointestinal reaction manifested by panic attacks without 
agoraphobia and double depression, was increased to 50 
percent effective June 26, 1996.  In August 2000, the Board 
remanded the case to the RO.  

In a February 2003 rating decision, the RO determined that 
there was clear and unmistakable error made in the prior 
rating decisions in not implementing the new revised rating 
criteria for mental disorders effective November 7, 1996, for 
the veteran's psychogenic gastrointestinal reaction 
manifested by panic attacks without agoraphobia and double 
depression.  The RO severed service connection for 
psychogenic gastrointestinal reaction manifested by panic 
attacks without agoraphobia and double depression effective 
November 7, 1996.  As of that date, service connection was 
found to be in order for major depressive disorder, rated as 
50 percent disabling, and for irritable bowel syndrome, rated 
as 10 percent disabling.  A 70 percent rating was granted for 
major depressive disorder effective from April 2, 2002.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of the ratings remains in appellate 
status.

In addition, in the February 2003 rating decision, service 
connection for type II diabetes mellitus was granted 
effective April 2, 2002; entitlement to a total disability 
rating based on individual unemployability (TDIU) was granted 
effective September 25, 2002; and Chapter 35 educational 
assistance benefits was granted effective September 25, 2002.  
The veteran did not initiate an appeal as to any of these 
issues.  

The issue of entitlement to an effective date prior to June 
26, 1996, for a 50 percent rating for service-connected 
psychiatric disorder, characterized as psychogenic 
gastrointestinal reaction is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  For the period of June 26, 1996 to November 7, 1996, the 
veteran's psychogenic gastrointestinal reaction did not 
render the veteran severely impaired in his ability to 
establish and maintain effective or favorable relationships 
with people, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

2.  During the period of November 7, 1996 to April 1, 2002, 
the veteran's major depressive disorder resulted in 
occupational and social impairment, with deficiencies in most 
areas, but did not cause total occupational and social 
impairment and/or virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or that the veteran was demonstrably 
unable to obtain or retain employment.

3.  As of April 2, 2002, the veteran was demonstrably unable 
to obtain or retain employment.


CONCLUSIONS OF LAW

1.  For the period of June 26, 1996 to November 7, 1996, the 
criteria for a disability rating in excess of 50 percent for 
psychogenic gastrointestinal reaction are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.126,4.129, 4.132, Diagnostic Code 9502 (1996).

2.  For the period of November 7, 1996 to April 1, 2002, the 
criteria for a disability rating of 70 percent for major 
depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 
(2003).

3.  From April 2, 2002, the criteria for a disability rating 
of 100 percent for major depressive disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.126,4.129, 4.132, Diagnostic Code 9502 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This statute redefined the obligations of VA 
with respect to the duty to assist claimants, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VA has published regulations to implement many of the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  The new 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decisions were made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In Pelegrini v. Principi, the Court held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  In this case, although the VCAA 
notice letter that was provided to the appellant does not 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her or his claim.  

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the VCAA and the need to give to VA any 
evidence pertaining to his claim.  By means of the discussion 
in a May 2001 letter, a September 2001, June 2002, and 
February 2003 supplemental statements of the case, the 
veteran was notified of the applicable law and reasons for 
the denial of his claim.  The veteran was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The veteran was specifically 
advised that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send documents support his earlier 
effective date claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

Additionally, VA has made efforts to develop the record.  
Efforts were made to obtain all pertinent records, to include 
both private and VA from 1992 to 2002, with bearing to his 
claim and he was examined.  These records satisfy 38 C.F.R. 
§ 3.326.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Background

Historically, the RO, in a July 1968 rating decision, granted 
service connection for psychophysiologic gastrointestinal 
reaction manifested by complaints of anorexia, epigastric 
discomfort, etc. and assigned a 10 percent rating.  A July 
1973 rating decision confirmed and continued the 10 percent 
rating.  

On June 26, 1996, medical records were submitted by the 
veteran in support of a claim for an increased rating.  In 
subsequent correspondence and testimony, the veteran reported 
that his nervous condition had worsened.  A review of these 
private medical records revealed no pertinent records 
relative to his claim for an increased rating, but rather for 
other medical illness.  The RO denied his claim and the 
veteran appealed, submitting duplicate private records, 
additional private records which do not pertain to his claim 
for an increased rating, and an October 1996 record.  The 
October 1996 record noted that the veteran's depression 
symptomatology had improved on Desyrel and that he was 
sleeping well on Ambien.  

A July 1998 VA gastrointestinal examination confirmed that he 
had psychogenic gastrointestinal reaction, panic attacks with 
underlying depression, essential hypertension, and exogenous 
obesity.  

During the July 1998 VA psychiatric examination, the veteran 
related that he had gastrointestinal distress which he was 
self-medicating.  The veteran also reported that he had a 25-
year history of poor sleep.  He indicated that he had 
decreased energy, interests, and social support.  He related 
that he did not care for social support.  He stated that he 
had increased startle reaction and avoided people.  He had 
poor concentration and was irritable and tearful.  He 
indicated that these symptoms were also of 25 years' 
duration.  He reported that these symptoms had increased over 
the past two months.  He related that he also felt guilty 
over his three marriages and wife's health issues.  He stated 
that nothing really made him happy.  The veteran complained 
of having panic attacks which occurred out of the blue.  When 
they occurred, there was a flushing of the skin which started 
in his stomach and worked its way up to his chest.  He 
described having chest tightening and pain, shortness of 
breath, tunnel vision, and tingling in his hands and feet.  
The veteran stated that he would feel as though he was going 
to die and had a sense of impending doom.  There was no 
agoraphobia at these times.  The veteran related that now 
that he knew what the symptoms were, he was better able to 
control the panic attacks a little better, but they were 
still frightening.  The veteran indicated that he had been on 
numerous sleep medication with some response, but not much.  
The veteran related that he had a poor appetite, feelings of 
worthlessness, and feelings of helplessness.  He stated that 
he was indecisive and had periods of time where he was not 
sure what happened and would lost time.  The veteran reported 
that he was currently working full-time.  The examiner noted 
that he was significantly psychomotorically retarded and he 
exhibited passive suicidal ideation.  

Mental status examination revealed that the veteran appeared 
his stated again, was wearing clean clothing, and was well-
groomed.  He was alert, but psychomotorically slow.  He 
appeared apathetic although he was appropriately tearful.  He 
made good eye contact.  He had minimal gestures and movement.  
The veteran's attitude was cooperative, but he described 
being short changed by VA.  His mood was depressed and his 
affect was depressed and tearful.  His speech was extremely 
slow with decreased rate, volume, and prosody.  Although the 
veteran was goal-directed, he took some time to get there.  
Thought content was without suicidal or homicidal ideation.  
He denied auditory of visual hallucinations.  He had no 
delusions, illusions, obsessions, or phobias.  He endorsed 
some symptoms of panic attacks and extreme anxiety.  He was 
oriented times four.  His insight was fair and his judgment 
was fair.  His registration was 3/3 and his memory was 3/3.  
Recent and remote memory were intact.  His general 
intelligence was excellent.  He was able to name, had 
positive praxis, and was able to follow two-step commands.  
He had the capacity to handle his own funds.  The diagnosis 
was panic attacks without agoraphobia and double depression.  
His global assessment of functioning (GAF) was 55-60.  It was 
noted that his overall impairment was significant.  He was 
given prescription medication.  

In April and May 1999, the veteran received VA outpatient 
treatment.  At that time, the veteran complained of decreased 
libido.  The veteran reported having increased symptoms with 
fitful sleep and increased startle response.  He reported 
increased carbohydrate craving with weight gain, but 
decreased panic.  It was noted that his decreased libido 
could be secondary to his medications.  Mental status 
examination revealed that the veteran appeared brighter and 
with less retardation.  He did not appear to be psychotic, 
suicidal, assaultive, or out of emotional control.  Cognitive 
functioning was intact.  The impression was major depression 
with probable underlying dysthymia and post-traumatic stress 
disorder.  The next month, the veteran reported having 
increased motor restlessness.  In addition, he reported 
outbursts of verbal rage at home, irritability at work, 
startle reaction, difficulty with concentration, and being 
unable to sit still.  Mental status examination revealed that 
the veteran appeared anxious, distressed, and emotionally 
labile.  He did not appear psychotic or suicidal, but he was 
under forced control.  Cognitive functioning was intact to 
conversation.  The impression was generalized anxiety with 
PTSD, panic disorder with agoraphobia, and dysthymia with 
history of major depressive disorder.  Occupational and 
marital discord were noted.  

In a letter received in June 1999, the veteran's sister, a 
nurse, reported that the veteran's psychiatric symptoms had 
exacerbated.  She stated that the veteran had difficulty 
socially and at work, was stuttering, having sleep 
disturbance, was withdrawn, was apathetic, and was non-
responsive, at times.  In addition, she reported that he was 
having panic attacks and memory lapses.  

In a June 1999 letter, the veteran's wife stated that the 
veteran had changed drastically over the past few years.  She 
reported that he was depressed, withdrawn, quick to anger, 
experienced sleep disturbances with bouts of insomnia, and 
that he lacked confidence and initiative.  

VA treatment records dated from June 1999 to February 2000 
reveal that the veteran was depressed with little energy or 
motivation.  He reported his wife's medical problems and that 
he was having stress due to his 50 hour per week job.  In 
January 2000, the veteran reported that he felt better 
because he was getting more organized, had started a diet, 
and had lost weight.  In February 2000, he reported that he 
was getting a divorce.  His depression was increased and his 
concentration was poor, his libido was nil, and he had low 
productivity at work.  In May 2000, the veteran related that 
his wife had moved out.  The examiner noted continued 
depression, startle response, hypervigilance, and loneliness.  

 In October 2000, the veteran indicated that he was worried 
about his job.  He had been getting to work late and 
withdrawing to the men's room to avoid normal work problems.  
The next month, he reported having problems with memory.  In 
December 2000, he related that he had joined an Internet 
dating group and was helping a good friend get through a 
divorce.  He was considering joining a church.  In April 
2001, he reported that he was dreaming again and had met a 
woman on the Internet who he was interested in, however, the 
examiner noted that the veteran had unrealistic expectations 
for relationships, a major sense of betrayal, much mistrust 
and suspiciousness, and a tendency for excessive generosity.  
In August 2001, the veteran went to Russia to meet the woman 
he had met and indicated that they planned to marry.  After 
meeting up with her again, the veteran indicated that he was 
having second thoughts.  

In July 2001, further correspondence was received from the 
veteran's sister.  She related that although the veteran 
denied suicidal ideation, she was worried that his depression 
would lead to those tendencies.  

In an April 2002 VA treatment note, the veteran described a 
change of supervisors at work and that he was on probation.  
He indicated that he had concentration and memory problems 
and his self esteem was deflated.  In June 2002, he was told 
at work that his salary was being significantly reduced due 
to inadequate performance.  He was having increased anxiety 
reaction, concentration problems, and a fear of losing all 
that he had worked for.  He was also having suicidal 
thoughts, but no plans, and indicated that he would not kill 
himself because of his son and religious beliefs.  

A November 2002 VA gastrointestinal examination revealed that 
the veteran actually had irritable bowel syndrome.

At a November 2002 VA psychiatric examination, the veteran 
complained of depression, lack of energy, lack of interest, 
and anxiety about the future.  It was noted that testing 
showed that his attention and concentration problems were due 
to his high anxiety level.  The examiner noted that in June 
2002, the veteran had been terminated from his job due to 
poor job performance which included concentration and memory 
problems, apathy, depression, and anxiety.  It was noted that 
he had married his European girlfriend last month and that 
this was his fourth marriage.  However, he related that he 
had not been happy during this marriage and had been yelling 
at her a lot and that he had been getting angry over little 
things.  The veteran reported that he had penile dysfunction 
and that his penile implant was painful.  In addition, he 
stated that he had been eating out of boredom and had gained 
weight.  Basically, the veteran was sleeping, eating, 
watching television, and taking his wife to run errands as 
she had no driver's license.  Recently, he tried to write a 
letter to a friend and this activity took him several days 
whereas it previously would have taken him 20 minutes.  He 
was worried about his decline in abilities.  He used to call 
friends and e-mail them, but now he was socially withdrawn.  

Mental status examination revealed that the veteran was 
sleepy in the waiting room and presented with psychomotor 
slowing.  He held his arms stiffly at his side.  He spoke 
slowly and his mood was subdued.  He had a blunted affect.  
There was little spontaneous speech elicited.  There was no 
evidence of any psychotic process.  The veteran did not have 
current suicidal or homicidal thoughts, ideations, or plans.  
He did wonder about the value of life and he felt that he was 
just existing.  He was dressed casually and cleanly, but 
reported that he did neglect his hygiene at times.  He was 
oriented times three, but he would only recall 1 out of 3 
objects on testing, indicative of short-term memory 
impairment.  He would walk into a room and forget what he 
went in there for several times a day.  He could not recall 
phone numbers, such as his son's phone number.  He could not 
recall his marriage date which occurred one month ago.  The 
examiner noted memory deficit.  He reported having panic 
attacks of 1 to 2 times per week.  He reported getting worked 
up over small tasks, and would have panic attacks.  The 
examiner stated that he was competent to handle his own 
funds.  The diagnosis was major depressive disorder, 
moderate, and dysthymic disorder.  The GAF was 50.  It was 
noted that he was seriously disabled socially and 
industrially.  

In several written statements and at a personal hearing, the 
veteran further endorsed the complaints he made on his 
evaluations.  He emphasized that his psychiatric disability 
had caused him problems since the 1960's.

Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations pertaining to evaluating mental disorders 
were revised effective November 7, 1996, during the pendency 
of the present appeal.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The veteran has been provided both versions of the 
rating criteria and he has been evaluated under both 
versions.

At this juncture, the Board points out that since the veteran 
has pursued increased ratings since early 1996, before the 
rating schedule changed, the old regulations may be 
considered for the entire appeal period and the new 
regulations may be considered from the effective date of the 
changes to the regulations.  

VA regulations provide that the field of mental disorders 
represents the greatest possible variety of etiology, 
chronicity and disabling effects.  38 C.F.R. § 4.125 (1996).  
The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  In evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.129 (1996).

Prior to November 7, 1996, psychological factors affecting 
physical condition were evaluated under the general rating 
criteria for psychoneurotic disorders.  38 C.F.R. § 4.132.  
The general rating criteria provided a 100 percent evaluation 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. Part 4, Codes 9502 (1996) (effective 
prior to November 7, 1996).

The Board notes that each of the three criteria for a 100 
percent rating under the old criteria pursuant to 38 C.F.R. § 
4.132 is an independent basis for granting a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Effective on and after November 7, 1996, Code 9502 is no 
longer used.  

The veteran's disability is rated under Diagnostic Code 9434 
which is the code applicable for major depression.  
Diagnostic Code 9434 provides that major depression is to be 
rated based on the regulations set forth in 38 C.F.R. § 4.126 
and § 4.130, the General Rating Formula for Mental Disorders.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under the General Rating Formula for Mental Disorders, a 100 
percent rating is provided for total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is provided for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is provided for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. §§ 4.125-4.130 (2003).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The veteran is considered competent to describe his symptoms.  
However, he cannot offer medical opinions since he, as a 
layperson, is not competent to render such an opinion as he 
does not possess medical expertise or training.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).

Ratings

The Board notes that the veteran has carried several 
diagnoses during the appeal period for which service 
connection was not granted, such as dysthymic disorder and 
PTSD.  However, the Board cannot disassociate the psychiatric 
symptomatology of these diagnoses from his service-connected 
psychiatric disorder.  As such, all identified symptoms are 
considered, for the sake of rating the veteran's service-
connected psychiatric disorder, to be manifestations of his 
service-connected psychiatric disorder.  

Rating for the period of June 26, 1996 to November 7, 1996

There is only one relevant record during the period of June 
26, 1996, to November 7, 1996.  This record, dated in October 
1996, showed that the veteran's depression symptomatology had 
improved on Desyrel and that he was sleeping well on Ambien.  
In order for a rating in excess of 50 percent to be warranted 
under the applicable old criteria in effect during that 
timeframe, the veteran's psychiatric disorder would need to 
render the veteran severely impaired in his ability to 
establish and maintain effective or favorable relationships 
with people, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  The record does 
not establish that this was the case.  The veteran makes no 
specific contention that this was the case.  Therefore, there 
is no basis for a rating in excess of 50 percent under the 
applicable old criteria during the period of June 26, 1996, 
to November 7, 1996.  The new criteria may not be applied per 
the directives of VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Rating from November 7, 1996 to April 1, 2002

During this timeframe, under the old criteria, the veteran's 
psychiatric disorder would need to render the veteran 
severely impaired in his ability to establish and maintain 
effective or favorable relationships with people, with the 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  Alternatively, under the new criteria, the 
veteran's psychiatric disorder would need to result in 
occupational and social impairment, with deficiencies in most 
areas.

The Board finds the new criteria more favorable to the 
veteran and finds that the veteran's symptoms met the 
criteria for a 70 percent rating.  A review of the pertinent 
evidence shows that the veteran had deficiencies at work and 
also in his personal relationships which contributed in a 
third divorce.  He exhibited deficiencies in judgment, 
thinking, and mood due to numerous symptoms.  He exhibited 
decreased energy and interests, apathy, depressed mood, and 
his affect was depressed and tearful.  Passive suicidal 
ideation was noted in his records.  His speech was abnormal  
It was extremely slow with decreased rate, volume, and 
prosody.  It was not spontaneous.  The veteran also stuttered 
and was non-responsive.  He had panic attacks manifested by 
physical symptoms more than once a week.  He also exhibited 
near-continuous depression which negatively affected his 
ability to function independently.  He had impaired impulse 
control to include outbursts of verbal rage at home, 
irritability at work, and forced control on examination.  The 
veteran, who is found credible overall, reported that he 
occasionally neglected his personal appearance and hygiene.  
The veteran showed difficulty in adapting to stressful 
circumstances including at work as well as an inability to 
establish and maintain effective relationships avoidance.  
The veteran was essentially hiding in the bathroom at work to 
avoid normal work stresses.  He became increasingly withdrawn 
socially.  Although he was employed, there is no question 
that the veteran was having much difficulty in maintaining 
satisfactory performance at his place of employment.  
Further, the veteran was cognitively deficient in several 
areas.  He had memory lapses and poor concentration.  Also, 
he exhibited significant psychomotor retardation.  Therefore, 
in sum, an increased rating of 70 percent is warranted from 
November 7, 1996 to April 1, 2002.  

However, a 100 percent rating is not warranted for this 
period under either the old or the new rating criteria.  

Pursuant to the old criteria, due to the veteran's service-
connected psychiatric disorder, the attitudes of all contacts 
except the most intimate were not so adversely affected as to 
result in virtual isolation in the community.  The veteran 
still had contact with family members and with a few friends.  
He did not have totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Although the veteran had panic 
attacks, they did not occur persistently or even daily.  He 
was not acting in a bizarre manner and while he had angry 
outbursts, they were not violent and/or of the severity to 
show a profound retreat from mature behavior.  The veteran 
was not, during the applicable time period, demonstrably 
unable to obtain or retain employment.  He was in fact 
employed and remained so despite his struggles at work.  
Overall, he did not meet the necessary criteria for a 100 
percent rating under the old criteria.  

Pursuant to the new criteria, the veteran's service-connected 
psychiatric disorder did not cause total occupational and 
social impairment.  He did not have gross impairment in 
thought processes or communication.  His speech and motor 
activity were affected and he had some memory problems, but 
he was able to function and communicate with others.  He did 
not have delusions or hallucinations.  There was no grossly 
inappropriate behavior.  He was not a persistent danger to 
himself or others.  There was no inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene.  He was not disoriented to time or place.  
Although he exhibited memory deficiency, it did not rise to 
the level of memory loss for names of close relatives, own 
occupation, or own name.  

The Board notes that while the GAF score was noted to be 55-
60 on one occasion during this time period, the Board finds 
that the clinical observations are more probative of the 
actual degree of impairment than a mere GAF score.

Therefore, during the time period of November 7, 1996 to 
April 1, 2002, a 70 percent rating, but no more, was 
warranted.  

Rating from April 2, 2002

From April 2, 2002, the Board finds that the old criteria is 
more favorable to the veteran because the evidence 
establishes that he was demonstrably unable to obtain or 
retain employment.  As noted, each of the three criteria for 
a 100 percent rating under the old criteria pursuant to 38 
C.F.R. § 4.132 is an independent basis for granting a 100 
percent rating.  See Johnson.  Therefore, a 100 percent 
rating is warranted from April 2, 2002 onward.  That portion 
of the appeal is fully granted.  Again, the Board notes that 
while the GAF score was noted to be 50 on one occasion during 
this time period, the Board finds that the clinical 
observations are more probative of the actual degree of 
impairment than a mere GAF score.

Extraschedular determination

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order during either of the first two 
periods for this appeal.  The evidence in this case fails to 
show that the veteran's psychiatric disability caused marked 
interference with his employment.  He was employed and was 
working over 40 hours.  He was having difficulty, but marked 
impairment was not shown.  The assigned ratings contemplate 
industrial impairment.  Further, the evidence in this case 
fails to show that the veteran's psychiatric disability 
caused during either of those periods any hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

ORDER

For the period of June 26, 1996 to November 7, 1996, an 
increased rating psychogenic gastrointestinal reaction is 
denied.  

For the period of November 7, 1996 to April 1, 2002, a 70 
percent rating for major depressive disorder is granted.  

From April 2, 2002, a 100 percent rating for major depressive 
disorder is granted.   

REMAND

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA 
has a duty to notify the claimant and his/her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

The veteran has not been sent a VCAA letter with regard to 
the issue of entitlement to an effective date prior to June 
26, 1996, for a 50 percent rating for service-connected 
psychiatric disorder, characterized as psychogenic 
gastrointestinal reaction.  He was only issued VCAA letters 
with regard to service connection and increased rating 
issues.  Accordingly, VA should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the veteran's representative has requested that 
VA medical records dated from the period of June 26, 1995 
through June 25, 1996, be obtained in conjunction with the 
effective date appeal.

The veteran is hereby informed that if there is evidence 
supporting the issue of entitlement to an effective date 
prior to June 26, 1996, for a 50 percent rating for service-
connected psychiatric disorder, characterized as psychogenic 
gastrointestinal reaction on appeal, he must submit that 
evidence to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations with respect to the issue of 
entitlement to an effective date prior to 
June 26, 1996, for a 50 percent rating 
for service-connected psychiatric 
disorder, characterized as psychogenic 
gastrointestinal reaction have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The notice must inform the claimant (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request VA medical 
records dated from the period of June 26, 
1995 through June 25, 1996 to include all 
clinical and psychiatric records.  If the 
records are not available, the veteran 
should be informed of such.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



